DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 08/04/2022 is acknowledged.  Claims 1, 4, and 6 have been amended.  Claim 2 has been cancelled.  Claims 1 and 3-6 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 02/07/2022.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“impeller guide means” (claim 1): guide grooves 11 (p. 10)
“power transfer means” (claim 1): gear, chain, or belt (p. 10)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Son KR 20-0329785.
Regarding claim 1, Oh discloses (see Figs. 11, 2-5, 8, and 13):
A tidal power generating system comprising: 
a plurality of buoyancy rooms 14 which are installed in a direction perpendicular to tidal waves and spaced apart from one another at regular intervals such that a path through which sea water passes gets narrower and accordingly flow velocity of tidal waves flowing between banks gets faster by means of the plurality of buoyancy rooms 14 when tidal waves pass through spaces between the intervals (see Figs. 8 and 13); 
impellers 11 which are installed to protrude in lateral directions of the buoyancy rooms 14 so as to be rotated by the tidal waves passing through the spaces between the buoyancy rooms 14 (see Figs. 4-5, 8 and 11); 
impeller guide means A elevating and lowering the impellers 11 in the perpendicular direction according to high and low water levels (see Figs. 11 and 4-5); 
generators 12 which generate electricity by using rotation forces of the impellers 11 and connect with the impellers 11 through power transfer means (gears, translation p. 2 second paragraph); and 
generator elevating means 13 which elevate and lower the generators 12 in the perpendicular direction according to high and low water levels (see Figs. 4-5),
wherein the generator elevating means are buoyancy bodies 13 elevated and lowered inside the buoyancy rooms 14 by means of buoyancy (see Figs. 4-5).

Oh is silent regarding:
the generators are installed in the buoyancy rooms and are fixedly installed at respective surfaces of the buoyancy bodies, and 
wherein rollers for reducing friction are installed on outer walls of each of the buoyancy bodies such that the buoyancy bodies smoothly move up and down inside the buoyancy rooms.
Son teaches (see Figs. 1 and 4):
the generators 40 are installed in the buoyancy room 60 and are fixedly installed at respective surfaces of the buoyancy body 10, and 
wherein rollers 11 for reducing friction are installed on outer walls of the buoyancy body 10 such that the buoyancy body smoothly moves up and down inside the buoyancy room 60.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Oh as taught by Son for the advantages of additionally using the buoyancy rooms as support for structures such as a substation room, convenience facilities, or a bridge (Son [58] [61]), providing ease of access during inspection and maintenance by locating the generators on the outside, and stably guiding the up-down movement of the buoyancy bodies while preventing direct contact with the buoyancy rooms and the friction/wear/damage resulting therefrom via rollers rolling against the buoyancy rooms (Son [57]). 

Regarding claim 5, the combination of Oh and Son teaches: 
wherein a bridge is installed on the upper surfaces of the buoyancy rooms such that the buoyancy rooms are used as a pier (Son [61]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Son KR 20-0329785 as applied to claim 1 above, and further in view of Marchetti US 2007/0029805.
Regarding claim 3, the combination of Oh and Son is silent regarding:
wherein some of the spaces between the buoyancy rooms are used as a seaway.
Marchetti teaches (see Figs. 1 and 2):
wherein some of the spaces AL, AC between the support parts (bridge piers with rods 2 for supporting up-down movement of floats 1 carrying impellers 4; maps to the buoyancy rooms) are used as a seaway AC.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the combination of Oh and Son to have some of the spaces between the buoyancy rooms open to be used as a seaway as taught by Marchetti for the advantages of allowing the passage of waterborne vessels therethrough as well as allowing silt in the water to be channeled therethrough to prevent collision with and damage to the impellers (Marchetti [0019]). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Son KR 20-0329785 as applied to claim 1 above, and further in view of Lee KR 2010-0123950.
Regarding claim 4, the combination of Oh and Son is silent regarding:
wherein a standing structure constituting the buoyancy rooms is configured to be a concrete structure.
Lee teaches (see Figs. 1-3)
wherein a standing structure 10 constituting the support part (weir 10 on which impellers 40 are mounted for up-down movement; maps to the buoyancy rooms) is configured to be a concrete structure (“concrete structures” translation p. 2, second paragraph).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected concrete as the material for the buoyancy rooms in the combination of Oh and Son as taught by Lee, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use; MPEP 2144.07.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Son KR 20-0329785 as applied to claim 1 above, and further in view of Kim KR 10-0992067.
Regarding claim 6, the combination of Oh and Son is silent regarding:
wherein a standing structure constituting the buoyancy rooms is configured to have a slim plane shape to reduce resistance of tidal currents.
Kim teaches (see Figs. 1, 3, and 4)
wherein a standing structure constituting the support part (bridge pier on which impellers 40 are mounted for up-down movement; maps to the buoyancy rooms) is configured to have a slim plane shape to reduce resistance of tidal currents.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the standing structure constituting the buoyancy rooms in the combination of Oh and Son to have a slim plane shape as taught by Kim for the advantages of providing a streamlined shape that minimizes the resistance to the flow of the fluid and increases the flow rate which in turn increases energy conversion efficiency of the impellers (Kim [0033] [0034] [0036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/03/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday, October 4, 2022